DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
This communication is a Final Office Action in response to Applicant’s response on 11/03/2021 to Examiner's Non-Final communication on 09/14/2021. 
Claims 1-3, 5-11, and 13-17 have been examined in this Application. All other claims are cancelled. 
No new information disclosure statement has been submitted. 

	Response to Arguments
Applicant’s arguments, page 8 with respect to claim rejections under 35 U.S.C. § 112 have been considered but are not found to be persuasive.
Claim 1 still recites the reduction of a byte size by a blockchain. 
As detailed in the rejection, it is not known how the blockchain is able to reduce the byte size. 
The specification does not disclose how a byte size of a blockchain is reduced by a blockchain. The specification discloses receiving a contract identifier, wherein the contract identifier is used to perform a lookup function of a smart contract tied to a blockchain. The blockchain technology disclosed in the Specification merely highlights the well established knowledge of how blockchain works. There is no recitation of how a blockchain is able to reduce byte size. 


Applicant’s arguments, pages 9-16 with respect to claim rejections under 35 U.S.C. § 101 have been considered but are not found to be fully persuasive. 
In regards to claim 17, Applicant has not amended the claim or provided remarks on why the rejection is not proper. The signals per se rejection is maintained. 

Applicant argues that the claims are not directed to an abstract idea. Applicant specifically argues that the claims “are self-evidently patent eligible at Step 1. All pending claims… cryptographically prove an outsourcing of a digital contract” and that the claims are directed to “a technological solution that [simplifies] the blockchain 24 and reduc[es] its size (in bytes and processing requirements.” Remarks, page 9. Applicant further argues that the “server outsources the digital contract by assigning the virtual machine to the off-chain execution of the digital contract as a software service.” 
Applicant also argues that the use of an application programming interface (API), as recited in claim 8, amounts to the claims not being directed to an abstract idea.
Under Step 1 the Applicant finally argues that the specification clearly conveys the technological program of a “bloated blockchain conveying a ‘self-executing… contract” and that the solution is based on reducing the size of the blockchain and processing requirements. The additional recited limitations in the dependent claims along with the independent claims are further argues as being directed to patent eligible subject matter.  

Applicant notes that the claims improve technology and that the claims are directed “to a specific, detailed solution to a problem in the software arts.” 
The Examiner has clearly outlined a prima facie case, wherein the claims were analyzed under the 2019 Revised Guidance and the October 2019 Update (“Update”). Based on the analysis the Examiner respectfully disagrees with the Applicant’s arguments and that the claims are not patent eligible. 
The claims amount to no more than an abstract idea of generating a data record of an outsourced work in response to assigning the work to an outsource entity without significantly more than the abstract idea. 
The elements recited in the Specification are not captured by the claims as a whole in order to explicitly determine that the claims are in fact patent eligible. At best the claims are simply directed to “receiving… a blockchain that reduces a byte size by specifying a contract identifier in lieu of conveying a machine-executable programming code representing the digital contract.” This limitation, which Applicant strongly emphasizes and relies on for patent eligibility simply states that the server receives a contract identifier. (1) the claims are directed to the server and what the server does, not the blockchain. (2) the blockchain “reduces a byte size” does not in fact mean that the blockchain is performing work to reduce a blockchain. (3) the mere sending of an identifier to the server does not equate anything more than the server receiving a simple packet of data. Contrary to what the claims recite, the server does not receive any programming code, the server does not receive a reduced blockchain, and the server does not 
Based on the above the server simply receives a piece of data and the claims are devoid of essential steps, wherein the server uses this simple piece of data to perform a lookup of additional data. The server does not generate the smart contract, the server does not execute the smart contract, the server in fact has nothing to do with the blockchain or the smart contract until later when the server uploads a proof of the outsource to the blockchain. To emphasize this point, Paragraph 0013 of the Specification defines the contract identifier as being one of: “contract identifier 28 and the contractual parameters 30 need only be informational content in the private blockchain 24. The contract identifier 28 is any digital identifying information that uniquely identifies or references the digital contract 20. The contract identifier 28 may be an alphanumeric combination that uniquely identifies a vendor and/or version of the digital contract 20 and/or a processor or executioner of the digital contract 20…”
Once the server determines which entity to provide with the smart contract for execution, the server does so and then generates a proof of the outsourcing and a data record. The server does not even receive a response of the execution of the outsourcing of the code.

The MPEP clearly outlines that for claims to be patent eligible, the claims must capture clearly the elements recited in the Specification that result in the solution to the problem. Here the claims are written at a high level of generality and fail to capture how the server receives the contract identifier and performs multiple and essential steps in order to determine which entity to receive the smart contract before the server receives a response and then ultimately generates a proof of the response in order for the server to receive payment for having completed the outsourcing of the smart contract. 
The claims must recite how an improvement is accomplished not merely stating the improvement. Applicant’s argument that the claims contain additional elements that integrate the judicial exception into a practical application are not persuasive. All of the additional elements in the claims are recited at a high level of generality and perform basic functions such as receiving and sending data and generating data. The additional elements merely automate the abstract idea and fail to amount to a practical application. The virtual machine is not part of the scope of the claims just as the blockchain itself is not part of the claims. The claims are only directed to the server and what the server does, which has been explained and argued above. 
Applicant argues DDR Holdings, however, the basis of the rejection was not directed to DDR Holdings; therefore the arguments are moot. 
The Examiner would like to point out that in DDR Holdings the claims are summarized as being directed to a solution involving a composite web page that displays product information from third party merchants, “giving the viewer of the page the impression that she is viewing 
The instant claims are not found to be similar or directed to enhancing another technology of field such as the case with the DDR Holdings claim limitations.

In summary, the judicial exception is not integrated into a practical application. The claims recite additional elements, however, these elements merely automate or process the abstract idea. Each of the additional elements / limitations are no more than mere instructions to apply the exception using generic computer components. Accordingly, even in combination, the additional elements do not integrate the abstract idea into a practical application. 

Applicant argues that under Step 2B, the claims are directed to elements that are not well-understood, routine, and conventional activity. Applicant notes that the features are unknown and new in the fields of computers and blockchain and such features cannot be well-understood, routine, and conventional activity.

The dependent claims further describe the abstract idea. However, claims 5-7, and 13-15 includes additional elements, which include the payment to the server for the outsourcing of the work and read right permissions. 
Claims 9 and 17 do not parallel claim 1. Claim 1 must be amended to capture the elements recited in claims 9 and 17 (use API) and include further elements (i.e. claims 5-7, and 13-14) in order to potentially overcome the rejection. 

Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claims 1-3, 5-11, and 13-17 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement. The claim(s) 
Claims 1, 9 and 17 recites “in response to the receiving of the contractual response, generating a cryptographic proof of the contractual response by hashing a cryptographic address associated with the virtual machine using an electronic representation of a hashing algorithm.” Emphasis added. 
The specification discloses two distinct embodiments, which are not recited in the Specification as usable together or carried out together by the same entity; the server. 
Paragraph 0020 discloses the server “cryptographically hashing the proof 80 of the digital contract 20.” 
Paragraph 0021 discloses the “blockchain data layer 72 may even hash the cryptographic address 102 as the cryptographic proof 80 of the transaction records 100.”
The server and the blockchain data layer are not the same entity. At least based on the Specification, there is no support that the recited limitations at issue are both being carried out by the server. 
Finally, the Specification recites the exact terminology as the claims regarding the hashing algorithm, “an electronic representation of a hashing algorithm.” However, merely reciting the same language as in the claims does not amount to sufficient support for the claim limitation at issue. First, it is not known what is meant by “an electronic representation of a hashing algorithm.” One of ordinary skill in that art known that a hashing algorithm can be used to further secure data. Such hash functions are well settled in the art. However, the term 
For at least the above reasons, the claims and all dependent claims are rejected. 
Claims 1-3, and 5-8 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement. The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for applications subject to pre-AIA  35 U.S.C. 112, the inventor(s), at the time the application was filed, had possession of the claimed invention. 
The claims recite: “A method performed by a server that cryptographically proves an off-chain execution of a digital contract, comprising: receiving, by the server, a blockchain that reduces a byte size by specifying a contract identifier in lieu of conveying a machine-executable programming code representation the digital contract.” Emphasis added. 
It not known what actual byte size is reduced and how the byte sized is reduced by “the blockchain a blockchain that reduces a byte size by specifying a contract identifier in lieu of conveying a machine-executable programming code representation the digital contract.” The specification does not clarify how a blockchain is able to reduce a byte size or how such contract identifier is tied / associated with a machine-executable programming code merely by providing said identifier to the server. The specification recites that the server uses the identifier to lookup a programing code / smart contract. Therefore a smart contract is not in fact provided or tied to the identifier directly or in the same step as the receiving of the identifier by the server. The above reasons result in the claim being rejected along with all dependent claims. 

Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.


Claims 1-3, 8-11, and 16-17 are rejected under 35 U.S.C. 101 because the claimed invention is directed to non-statutory subject matter.  
Claims 1-3, 8-11, and 16-17 fall within at least one of the four categories of patent eligible subject matter (process, machine, manufacture, or composition of matter). 
Claims 1-3, 8-11, and 16-17 are rejected under 35 U.S.C. 101 because the claimed invention is directed to an abstract idea of generating a data record of an outsourced work in response to receiving an identifier, looking up a code tied to the identifier, and assigning the work to an outsource entity to execute the code without significantly more than the abstract idea.. 
The abstract idea is categorized under certain methods of organizing human activity, for instance, fundamental economic principles, mitigating risk, agreements in the form of contracts, and business relations. The limitations clearly capture fundamental economic principles, wherein in business, optimization of throughput and execution of transactions must be done efficiently and in a cost effective way. Outsourcing the execution of a code tied to a financial transaction highlights this economic principle of efficiency and resource optimization. The server carrying out the command execution is tied by a contract and the server must perform the contractual obligations in order for the server to be financially compensated for its work. As a whole the claims capture business relations between the server, the machines that receive the commands from the server and how the server is able to be compensated for executing the work issued. The 
	Claim 1 for instance recites, in pertinent part: 
A method… proves an off-chain execution of a… contract, comprising:
receiving… [data]… by specifying a contract identifier in lieu of conveying [data]… representing the… contract;
determining… an [entity]… that executes the… code representing the… contract by mapping the contract identifier via a database entry to the… [entity];
outsourcing… the contract by assigning the [entity]… to the off-chain execution of the… contract as a… service;
in response to the outsourcing of the… contract, generating… a… proof of the outsourcing of the… contract to the [entity]…; and
generating… a data record… the data record describing the… proof of the outsourcing of the… contract to the… [entity].

Per claims 9 and 17 the claims include the additional element:
read accessing the [data]… with a read access permission;	

The judicial exception is not integrated into a practical application. The claims recite the following additional elements: server, off-chain execution, a blockchain, reduce byte size, machine executable programming code, virtual machine, outsourcing, digital contract as a software service, electronic database, cryptographic proof, hashing a cryptographic address 
The claims do not include additional elements that are sufficient to amount to significantly more than the judicial exception. As discussed above with respect to integration of the abstract idea into a practical application, the additional elements amount to merely instructions to apply the exception using generic computer components. The claim limitations do not improve another technology or technical field, improve the functioning of a computer itself, apply the abstract idea with, or by use of, a particular machine (not a generic computer, not adding the words "apply it" or words equivalent to "apply the abstract idea", not mere instructions to implement an abstract idea on a computer, adding insignificant extra solution activity to the judicial exception, generally linking the user of the judicial exception to a particular technological environment or field of use), effects a transformation or reduction of a particular article to a different state or thing, or adds meaningful limitations that amount to more than generally linking the use of the abstract idea to a particular technological environment. Mere instructions to apply an exception using generic computer components cannot provide an inventive concept. 

 All other dependent claims do not include additional elements that integrate the abstract idea into a practical application or that provide significantly more than the abstract idea. They merely highlight the abstract idea.  
The claims are not patent eligible. 

Per claim 17, the claim recites “a memory device storing instructions that when executed by a hardware processor perform operations, the operations comprising…” The USPTO recognizes that when claims are directed to computer readable media that cover signals per se, the claims must be rejected under 35 USC 101 as covering both non-statutory subject matter and statutory subject matter.  A claim drawn to such a computer readable medium that covers both transitory and non-transitory embodiments may be amended to narrow the claim to cover only statutory embodiments to avoid a rejection under 35 USC 101 by adding the limitation “non-transitory” to the claim. 
	 
Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159.  See MPEP §§ 706.02(l)(1) - 706.02(l)(3) for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.

Furthermore, because the claims of the instant application and the claim recited in co-pending Application ‘969 actually perform a similar function, omission of an element and its function is an obvious expedient if the remaining elements perform the same function as before.  In re Karlson, 136 USPQ 184 (CCPA 1963).  Also note Ex parte Rainu, 168 USPQ 375 (Bd. App. 1969).  

Claims 1 of the instant Applicant is rejected on the ground of obviousness non-statutory double patenting as being unpatentable over claims 1 of co-pending Application 16/905,961. The claims of the co-pending Application ‘961 are not exactly the same as the claims of the instant Application; however, they are directed to the same scope and perform similar functions, which are obviously result in the same outcome as the claims of the instant Application. 

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure is listed on for PTO-892.
US Patent 1,010,8954 B2 to Tim Dunlevy et al. Dunlevy teaches a system and method for methodologies concerning cryptographically verified blockchain-based contract data inputs and off-chain side-effects. The system and method provide a deterministic and cryptographically verifiable chain of transactions, recorded on a blockchain (distributed ledger) system. This system provides an irrefutable public accounting of the transactions involved in incorporating on-chain contract execution with off-chain data and side-effects (resource actions). Claim 1 of Dunlevy recites “A system, comprising: a blockchain computer system that stores and maintains a blockchain ledger, the blockchain computer system hosting a smart contract that uses the blockchain ledger to cryptographically verify blockchain-based transactions with the smart contract, off-chain data inputs and off-chain resource actions; an off-chain computer system that is not part of the blockchain system and does not store or maintain the blockchain ledger, the off-chain system having one or more of a data store that stores private consumer data about a user whose access is controlled by the user and an application that is configured to perform an off-chain resource action requested by the blockchain smart contract; the blockchain computer system having a transaction manager that generates a request for the off-chain computer system from the blockchain smart contract having an authentication token for the smart contract established during a registration process between the off-chain computer system and the smart contract, a timestamp for the request and a correlation identifier that is published to the blockchain ledger, the request being one of a request for off-chain data input and a request for an off-chain resource action; the off-chain computer system having a transaction manager that is configured to watch the blockchain ledger for the request from the blockchain computer system, to receive the request from the blockchain smart contract, to verify the token and the timestamp of the request 
The claim captures the execution of an off-chain request being performed based on a smart contract and using a machine that is off-chain. The request is carried out and verified using various security measures and an identifier of the contract that is tied to the specific machine that is to execute the task. 

THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period 


Any inquiry concerning this communication or earlier communications from the examiner should be directed to EL MEHDI OUSSIR whose telephone number is (571)270-0191.  The examiner can normally be reached on M-F 9AM - 5PM.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Neha W. Patel can be reached on 571-270-1492.  The fax phone number for the organization where this application or proceeding is assigned is 571-270-1191.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. 
Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/EL MEHDI OUSSIR/            Primary Examiner, Art Unit 3685